Title: To Benjamin Franklin from Georgiana Shipley, 22 September 1772
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


Dear Sir
Chilbolton Tuesday 22d September [1772]
I have the Misfortune to acquaint you that last week poor Mungo got out of his Cage and was killed by a Dog. I was really very much concerned for it, as I am remarkably fond of all Squirrels, and particularly valued Mungo as being the Gift of my good Friend. I perfer’d it to the European Squirrels for being more Gentle and Goodhumored and full as lively.

Papa and Mama are gone to spend a week at Bevismount. The Bow Windows at Twyford go on but Slowly. I believe we shall not be able to remove there this year, but we all hope you will still hold yourself engaged to spend some part of the Autumn at Chilbolton all this Family desires their best Compliments and I remain Your Obliged humble Servant
Georgiana Shipley
 
Addressed: To / Benjamin Franklin Esqr / at Mrs: Stephensons / Craven Street / Strand / London
Endorsed: The Answer is on the other Side.
